                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                3:20-cv-76-RJC-DSC

CHAKA JACKSON,                           )
                                         )
      Plaintiff,                         )
                                         )
                  vs.                    )                               ORDER
                                         )
STATE OF GEORGIA, et al,                 )
                                         )
      Defendants.                        )
________________________________________ )

       THIS MATTER comes before the Court sua sponte. Plaintiff filed a Complaint pro se

on February 4, 2020. (Doc. No. 1). On February 7, 2020, the Plaintiff filed a Pro Se Addendum

to the Complaint. (Doc. No. 2). The same day, the Court issued Summons for the Defendant to

serve as to all Defendants. (Doc. No. 3). However, there have been no filings to suggest that

Plaintiff has served all or even any of the Defendants, and there has been no action in the case

since February 7, 2020.

       Federal Rule of Civil Procedure 41(b) provides as follows:

       If the plaintiff fails to prosecute or to comply with these rules or a court order, a
       defendant may move to dismiss the action or any claim against it. Unless the
       dismissal order states otherwise, a dismissal under this subdivision (b) and any
       dismissal not under this rule--except one for lack of jurisdiction, improper venue,
       or failure to join a party under Rule 19--operates as an adjudication on the merits.

It is Plaintiff’s burden to move this case forward, and Plaintiff has failed to do so.

       IT IS, THEREFORE, ORDERED that all of Plaintiff’s claims against Defendants are

DISMISSED WITHOUT PREJUDICE. The Clerk is directed to close this case.

                                              Signed: December 7, 2020




                                                  1

       Case 3:20-cv-00076-RJC-DSC Document 4 Filed 12/07/20 Page 1 of 1
